DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1 provided the broadest reasonable interpretation in light of the specification, with particular attention drawn towards the following limitations: “…the first inner frame correspondingly to the first conductive frame strip has at least a first frame strip conductive component and multiple first substrate conductive components, the first frame strip conductive component and the10 first substrate conductive components protrude out of the first inner frame,… second inner frame correspondingly to the second conductive frame strip has at least a second frame strip conductive component and20 multiple second substrate conductive components, the second frame strip conductive component and the second substrate conductive components protrude out of the second inner frame, the second substrate conductive components is electrically connected to the second conductive frame strip…combined will the make second frame strip conductive component, the11 second conductive frame strip and the first frame strip 
The following references are deemed to be the most relevant prior art:
Yoshioka et al (US 9,865,493 B2) discloses a plating jig (Title) comprising an electrode frame with first/second outer frame pieces (#s 1 and 2), first and second conductive frames (#s 6 on 1 and 2 in Fig. 7) yet fails to explicitly disclose wherein the first and second substrate conductive components are electrically connected or inner frame pieces.
Moriyama et al (US 2020/0199770 A1) discloses a holder for holding a substrate (Title) comprising outer frame pieces (111a and 111B) with first and second substrate conductive components (#s 117a/b Fig. 9A) but fails to explicitly disclose combined will the make second frame strip conductive component, the11 second conductive frame strip and the first frame strip conductive component electrically connected, each of the first substrate conductive components will be electrically connected to the first lateral side of the electroplating substrate, and each of the second substrate conductive components will be electrically 5 connected to the second lateral side of the electroplating substrate.
Yamamoto et al (US 2006/0191786 A1) disclose an electrode frame (Fig. 1) comprising n inner body (“first insulated plate” Fig. 3) an outer body (Fig. 4 “second insulated plate”) and a conductive frame strip (“cathode conductive plate Fig. 3) but fails to disclose a second frame group as instantly claimed.
Rauenbusch et al (US 2015/0225868 A1) discloses a holding device for a substrate (Title) comprising first and second outer frames (#s 11 Fig. 4) and first and second conductive frame strips (Fig. 6 #s 46/43) but fails to explicitly disclose inner frames or the combined functionality of the first and second frame groups. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LOUIS J RUFO/Primary Examiner, Art Unit 1795